ACCEPTED
                                                                                      03-15-00144-CR
                                                                                              7320868
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 10/9/2015 5:35:52 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                              NO. 03-15-00144-CR

CHRISTOPHER ARTHUR KURTZ §                        IN THE THIRD FILED IN
                                                           3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
vs.                                      §        DISTRICT 10/9/2015
                                                            COURT5:35:52
                                                                       OF PM
                                                             JEFFREY D. KYLE
THE STATE OF TEXAS                       §        APPEALS OF TEXAS Clerk




      STATE’S FOURTH & FINAL MOTION TO EXTEND TIME TO FILE
                              BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

        Now comes the State of Texas, Appellee in the above-styled and -numbered

cause, and moves for an extension of time of 28 days to file Appellee’s brief, and

for good cause would show the following:

                                        I.

        Appellant was indicted for Aggravated Kidnapping, Evading Arrest with a

Vehicle and two counts of Tampering with Physical Evidence on July 2, 2014. All

four counts were enhanced to habitual status. The jury convicted Appellant of

Aggravated Kidnapping, Evading Arrest with a Vehicle and one of the Tampering

counts. The jury assessed punishment at 70 years confinement for the Aggravated

Kidnapping, 75 years for Evading Arrest, and 30 years for Tampering, to be served

concurrently.

        Appellant’s brief was originally due with the Court on or about April 23,

2015. After this Court granted Appellant’s motion for extension, Appellant filed a


                                        1
brief on June 5, 2015 related to the Aggravated Kidnapping count. Counsel for

Appellant subsequently filed an Anders brief related to the Evading Arrest and

Tampering convictions on June 9, 2015. The State’s brief is currently due on

October 9, 2015. Appellant’s pro se brief was due on July 24, 2015.

                                           II.

      Clayten Hearrell – the attorney for the State at trial – is handling this case on

appeal. From September 7th to September 15th, Mr. Hearrell tried a case involving

two counts of Sexual Assault of a Child in CR2011-575. He tried another Sexual

Assault of a Child case from September 14th through the 23rd, while the jury was

still deliberating on the previous trial. He then had a trial in CR2014-530 involving

an Aggravated Kidnapping from October 5th to October 9th. In the middle of that

trial, he appeared for oral argument before the Court in 03-14-00570-CR.

Additionally, this week he is set to try CR2011-118, and the punishment hearing in

following a guilty verdict in CR2011-575 will take place beginning October 19th.

While Mr. Hearrell has performed some of the work on the brief, he needs to

review video evidence submitted at trial, and he has not yet been able to complete

the State’s brief in the instant cause. In light of the foregoing, the State respectfully

requests an extension of 28 days to file its brief. This is the fourth and final

extension sought by Appellee.




                                           2
                                        III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 28 days, until November 6, 2015, so that an

adequate response may be made to Appellant’s brief.          This extension is not

requested for purposes of delay but so that justice may be done.



                                      Respectfully submitted,

                                      /s/ Joshua D. Presley
                                      Joshua D. Presley
                                      Assistant District Attorney
                                      SBN: 24088254
                                      preslj@co.comal.tx.us
                                      150 N. Seguin Avenue, Suite 307
                                      New Braunfels, Texas 78130
                                      Phone: (830) 221-1300
                                      Fax: (830) 608-2008




                                         3
                          CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Fourth & Final

Motion to Extend Time to File Brief has been delivered to Appellant

CHRISTOPHER ARUTHER KURTZ’s attorney in this matter:

      John G. Jasuta
      lawyer1@johnjasuta.com
      1801 East 51st St.
      Austin, TX 78723
      Attorney for Appellant on Appeal

By electronically sending it to the above-listed email address through

efile.txcourts.gov, this 9th day of October, 2015.

                                              /s/ Joshua D. Presley
                                              Joshua D. Presley




                                          4